Citation Nr: 1701228	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for coronary artery disease (CAD), to include hypertension, including as secondary to service-connected PTSD and/or eating disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1984 and on active duty for training from February 1987 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, July 2007, and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was most previously before the Board in December 2015.

A Board hearing was conducted in this matter via videoconference in January 2013; a transcript of which is contained in the electronic record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The claim of entitlement to service connection for CAD, to include hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has provided competent and credible lay evidence of a skin rash in service and continuous skin rash symptoms since service.


CONCLUSION OF LAW

The criteria for service connection for a skin rash have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by letters dated in June 2006 and October 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the February 2016 VA examination and opinion obtained in this case is adequate as the opinion considered the pertinent evidence of record and provided a rationale for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service event, the Veteran's alleged symptoms, and all medical treatment since that time.  Not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," here, clarity regarding the onset and continuity of the Veteran's skin rash, were also discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The December 2015 Board remand directed that a VA skin examination and opinion be obtained, duties which have been accomplished.  Accordingly, there has been compliance with the prior remand.  VA's duties to notify and assist are thus met, and the Board will address the merits of the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

At the January 2013 Board hearing the Veteran stated that a skin rash was noted on her service exit physical.  The rash was on the bottom half of her face and all over her upper and lower body.  The rash had continued while she served in the National Guard but she just treated the condition on her own.  After service over a period of 20 years the rash had disappeared on her arms and face but had reoccurred on her neck.  

The Veteran's STRs are negative for any recorded evidence of treatment or diagnoses of skin disorders.  The February 1984 service separation Report of Medical Examination indicates that the Veteran's skin was clinically evaluated as normal.  On the service separation Report of Medical History, however, the Veteran indicated that she had a skin rash.

A September 1985 National Guard examination report indicates that the Veteran's skin was clinically evaluated as normal; the Veteran denied that she had skin problems on the corresponding Report of Medical History.  A January 1986 "RC Commission" examination report indicates that the Veteran's skin was clinically evaluated as normal.  The Veteran denied that she had skin problems on the corresponding Report of Medical History.  An August 1987 National Guard examination report indicates that the Veteran's skin was clinically evaluated as normal.  The Veteran denied that she had skin problems on the corresponding Report of Medical History.

The earliest treatment record noting a skin disability is a May 2006 VA medical record indicating that the Veteran had developed some skin lesions but had not yet been seen by a dermatologist.

At an October 2006 VA examination, the Veteran complained of itching and shedding skin of the feet and legs.  Physical examination revealed no active skin disorder.  An August 2011 VA dermatology record indicated that the Veteran had a "new" rash on her left forearm and a "continued rash" on her legs.  The diagnosis was lichen simplex chronicus.  The treatment was clobetasol ointment.  

At a July 2015 VA skin examination, the diagnosis was tinea pedis and onychomycosis.  The Veteran reported that she had patches of scaling to her face and neck that would occur in cold months.  The Veteran did not have a current skin rash at the time of the examination and had not had an outbreak since earlier in the year.  The examiner essentially noted that it was "impossible" to determine what skin condition was observed at that time of the Veteran's separation from service and further indicated that tinea pedis is never described as a "rash."

At a February 2016 VA skin examination, it was noted that the Veteran's skin disorders included the following (with date of diagnosis), as documented in VA treatment records:  eczema, May 2008; acne, October 2007; lichen sclerosis, right lower leg, 2007; dermal fibrosis, right medial ankle, November 2014; stasis dermatitis, left lateral lower leg, November 2014; seborrheic dermatitis, May 2008; tinea pedis, May 2008; lichen simplex chronicus, August 2011.  The examiner reviewed and noted the Veteran's service and post-service skin disorder medical history, and noted that the Veteran first sought treatment post-service in 2003 while living in Seattle.  The Veteran indicated that she last had a skin rash in 2014 in her right lower extremity.  Physical examination revealed no visible skin conditions other than scars from her service-connected bilateral lower extremity conditions.  There were no features of porokeratosis.  The examiner stated that it was not likely that the Veteran had any skin condition related to her active military service because there were no current skin conditions noted on examination.

Although a current skin disorder has not always been shown during the pendency of this appeal, skin disorders often are cyclical in manifestation and subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  At the time of her separation from her first period of service the Veteran indicated that she had a skin rash.  At her January 2013 Board hearing the Veteran provided further details, stating that the skin rash was located on the bottom half of her face and all over her upper and lower body.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With these considerations in mind, the Board finds that the Veteran's statements and Board hearing testimony as to the presence, onset, and continuity of her skin symptoms since service are competent and credible.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The August 2011 VA dermatology record serves to support the Veteran's claims of a recurrent skin rash since service.  

Accordingly, in light of the credible lay evidence of a skin rash in service, continuity of symptoms since service, and an August 2011 VA medical record that is supportive of the claim, the Board will resolve any doubt in the Veteran's favor, and find that service connection for a skin rash is warranted.


ORDER

Service connection for a skin rash is granted.


REMAND

Remand is required to obtain compliance with a prior remand that requested an examination that provided a supporting explanation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

In a December 2015 remand, the Board directed that an opinion be obtained that addressed both causation and aggravation of the Veteran's hypertension by service-connected disabilities.  Although a February 2016 opinion was obtained, it did not provide any supporting explanation for the aggravation opinion as it simply repeated the rationale for why causation by service-connected disability was not warranted.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after February 29, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the examiner who provided the February 2016 opinion.  If that examiner is unavailable, another similarly qualified examiner may provide the opinion.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by her service-connected PTSD or eating disorder. 

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


